Citation Nr: 0024328	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-09 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer due 
to exposure to Agent Orange.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back condition


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from September 1950 to 
December 1971.  He served in the Republic of Vietnam from 
July 1966 to July 1967, and from July 1970 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen claims for 
service connection for prostate cancer due to exposure to 
Agent Orange and a back condition.  As addressed below, the 
Board has rephrased the issues listed on the title page to 
better reflect the claims on appeal.

The Board notes that, in August 2000, the appellant submitted 
medical evidence to the Board which had not previously been 
considered by the RO as well as a waiver of RO consideration 
of this evidence in the first instance.  The Board will 
proceed accordingly.  See 38 C.F.R. § 20.1304(c) (1999).  The 
claim to reopen service connection for a back condition is 
addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  In a decision dated in August 1994, the RO denied the 
claim for service connection for prostate cancer due to 
exposure to Agent Orange on the basis that prostate cancer 
was not incurred in or aggravated during service nor could be 
presumed to be due to exposure to Agent Orange.  The 
appellant was provided notice of this decision in September 
1994, but he did not appeal.

2.  In November 1996, VA amended the laws and applicable 
regulatory provisions pertaining to Agent Orange and 
herbicide exposure to allow presumptive service connection 
for prostate cancer.

3.  The appellant was exposed to Agent Orange during his two 
tours of duty in the Republic of Vietnam during the Vietnam 
Era.

4.  The appellant's prostate cancer resulted from his 
exposure to Agent Orange in service.


CONCLUSION OF LAW

1.  The RO's August 1994 rating decision, which denied 
service connection for prostate cancer due to exposure to 
Agent Orange, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1999).

2.  VA's amendment to 38 C.F.R. § 3.309(e) in November 1996 
provided a new basis to pursue a service connection claim for 
prostate cancer due to exposure to Agent Orange, and served 
to create a claim that was separate and distinct from the 
previous final denial in August 1994.  61 Fed.Reg. 57589 
(Nov. 7, 1996); 38 C.F.R. § 3.309(e) (1999); Spencer v. 
Brown, 4 Vet App. 283, 288-89 (1993), aff'd 17 F. 3d 368 
(Fed. Cir. 1994).

3.  Prostate cancer is presumed to have been incurred in 
service.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 38 C.F.R. 3.307(a)(6), 3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his prostate cancer stems from 
his exposure to Agent Orange during his service in the 
Republic of Vietnam during the Vietnam Era.  His service 
records confirm that he served in the Republic of Vietnam 
from July 1966 to July 1967, and from July 1970 to May 1971.  
His private medical records reveal that he first manifested 
adenocarcinoma of the prostate in August 1993.  At that time, 
he underwent a radical retropubic prostatectomy and bilobar 
pelvic lymph node dissection.  In a letter dated in August 
2000, his private physician noted that the appellant was 
being scheduled for radiation therapy due to a possible 
recurrence of his adenocarcinoma of the prostate.

The appellant first filed his claim for service connection 
for prostate cancer due to exposure to Agent Orange in 
November 1993.  In a decision dated in August 1994, the RO 
denied his claim on the basis that prostate cancer was not 
incurred or aggravated during service nor could be presumed 
to be due to exposure to Agent Orange.  By letter dated in 
September 1994, the RO notified the appellant of the denial 
of his claim, but he failed to file a timely Notice of 
Disagreement (NOD).  38 C.F.R. § 20.302(a) (1999) (an NOD 
must be filed within the 1 year period from notification of 
the original decision).  That decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d) (1999).

On November 7, 1996, VA amended the laws and applicable 
regulatory provisions pertaining to Agent Orange and 
herbicide exposure by adding prostate cancer among the 
diseases presumed to have an association with exposure to 
herbicide agents.  61 Fed.Reg. 57589 (Nov. 7, 1996); 
38 C.F.R. § 3.309(e) (1999).  Based upon the facts of this 
case, this amendment served to create a new basis of 
entitlement to service connection for prostate cancer due to 
exposure to Agent Orange and, thus, created a claim which was 
separate and distinct from the previous final denial.  
Spencer v. Brown, 4 Vet App. 283, 288-89 (1993), aff'd 17 F. 
3d 368 (Fed. Cir. 1994).  In May 1998, the appellant sought 
to have his claim for service connection for prostate cancer 
reopened.  Based upon the liberalizing amendment in November 
1996, the Board finds that the appellant is entitled to have 
his claim adjudicated on a de novo basis.  Id.  See also 
Rowell v. Principi, 4 Vet.App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet.App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996) (the Board has the obligation to make an independent 
determination of its jurisdiction irregardless of 
jurisdictional findings made by the RO).

Where a veteran who served in the Republic of Vietnam during 
the Vietnam Era shows a current manifestation of a 
presumptive disease related to herbicide exposure, no more 
evidence is necessary to establish a well grounded claim.  
Brock v. Brown, 10 Vet.App. 155, 162-63 (1997).  

Under current law, prostate cancer is subject to presumptive 
service connection under the provisions of 38 C.F.R. 
§ 3.309(e).  In this case, there is no dispute that the 
appellant served two tours of duty in the Republic of Vietnam 
during the Vietnam Era.  As a matter of law, he is presumed 
to have been exposed to Agent Orange.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999); McCartt v. West, 12 Vet.App. 164, 
168 (1999) (regulatory presumption of exposure to Agent 
Orange applicable for claimants who manifest a disease 
enumerated under 38 C.F.R. § 3.309(e)).  The evidence is 
clear that his adenocarcinoma of the prostate, which resulted 
in a radical retropubic prostatectomy and bilobar pelvic 
lymph node dissection, became manifest to a degree of 10 
percent or more after service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).  See generally 38 C.F.R. § 4.115b, Diagnostic Code 
7528 (1999) (a 100 percent rating is warranted for active 
malignant neoplasms of the genitourinary system).  
Accordingly, the appellant's prostate cancer is presumed have 
resulted from his exposure to Agent Orange in service.  The 
appeal is allowed.


ORDER

Service connection for prostate cancer due to exposure to 
Agent Orange is granted.


REMAND

In a rating decision dated in January 1999, the RO declined 
to reopen a claim for service connection for a back 
condition.  The appellant clearly submitted an NOD with this 
decision the following month, but the RO has failed to issue 
a Statement of the Case (SOC).  This issue, therefore, is 
remanded to the RO for issuance of an SOC in order to afford 
the appellant the opportunity to perfect his appeal, if he so 
desires.  See Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

The RO should furnish the appellant, and his 
accredited representative, an SOC which advises 
him of the Reasons and Bases for declining to 
reopen his claim for service connection for a back 
condition.  The appellant should be afforded the 
opportunity to respond to the SOC, and advised of 
the requirements necessary to perfect his appeal.

The case should be returned to the Board if in order.  
38 C.F.R. § 20. 200 (1999).  With this remand, the Board 
intimates no opinion as to the ultimate outcome of the above 
mentioned claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



